UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4713


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREEM JAHMAL HORTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cr-00480-WO-1)


Submitted:   August 11, 2010                 Decided:   August 25, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Terry M. Meinecke, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem     Jahmal     Horton       appeals       his   conviction       and

sentence for possession of a firearm by a felon, in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006).                    Horton’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    contending      that   there       are    no    meritorious     issues    on

appeal,    but     asserting   that    the     evidence      was   insufficient      to

support    Horton’s     conviction     and     the    district     court    erred    in

enhancing Horton’s sentence for obstruction of justice.                       Horton

filed a pro se supplemental brief, arguing that his indictment

is void because it is not signed by the grand jury foreman, in

violation of Fed. R. Crim. P. 7(c); the evidence is insufficient

to support his conviction; the district court erred by allowing

the Government to present testimony regarding an aborted third

firearms transaction; and the district court further erred by

enhancing his sentence under USSG §§ 2K2.1(a)(2) and (b)(6).

The Government has declined to file a brief.                  We affirm.



                      I.   Sufficiency of the evidence

            “A     defendant      challenging        the     sufficiency     of     the

evidence faces a heavy burden.”                United States v. Foster, 507

F.3d 233, 245 (4th Cir. 2007).                We review a sufficiency of the

evidence challenge by determining whether, viewing the evidence

in   the   light    most   favorable    to     the    government,     any   rational

                                          2
trier of fact could find the essential elements of the crime

beyond a reasonable doubt.                 United States v. Collins, 412 F.3d

515, 519 (4th Cir. 2005); see Glasser v. United States, 315 U.S.

60,   80    (1942).          We       review   both       direct   and    circumstantial

evidence, and accord the government all reasonable inferences

from the facts shown to those sought to be established.                              United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                            We do not

weigh the evidence or review the credibility of the witnesses.

See United States v. Allen, 491 F.3d 178, 185 (4th Cir. 2007).

If the evidence “supports different, reasonable interpretations,

the jury decides which interpretation to believe[.]”                                 United

States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994) (citation

omitted).        We   will    uphold       the     jury’s    verdict      if   substantial

evidence supports it, and will reverse only in those rare cases

of clear failure by the prosecution.                       Foster, 507 F.3d at 244-

45.

            In     order      to       establish      a    violation      of    18   U.S.C.

§ 922(g)(1), the Government had to prove:                       (1) the defendant was

a convicted felon; (2) he knowingly possessed the firearm; and

(3) the     firearm     traveled          in       interstate      commerce.         United

States v. Gallimore, 247 F.3d 134, 136 (4th Cir. 2001); United

States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).

After reviewing the record, it is clear that the evidence is

sufficient    to      allow       a    rational      trier    of   fact    to    find   the

                                               3
essential elements of two counts of possession of a firearm by a

felon beyond a reasonable doubt.                  Accordingly, this issue is

without merit.



                  II.     Obstruction of justice enhancement

            Next,        Horton’s    counsel    contends          that     the   district

court improperly enhanced Horton’s sentence for obstruction of

justice, upon its finding that Horton committed perjury when

testifying    in       his   own    defense.      A   district         court’s   factual

findings,     including         those   that    serve        as    a     basis   for   an

obstruction       of    justice     enhancement       under       USSG   §   3C1.1,    are

reviewed for clear error.               United States v. Kiulin, 360 F.3d

456, 460 (4th Cir. 2004).               This deferential standard of review

requires reversal only if we are “left with the definite and

firm   conviction        that   a   mistake    has    been    committed.”          United

States v. Stevenson, 396 F.3d 538, 542 (4th Cir. 2005) (quoting

Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)).

However,     we        review   a    district     court’s          legal     conclusions

regarding whether to apply a sentencing enhancement de novo.

See United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009).

            According to USSG § 3C1.1, a defendant’s base offense

level is to be increased two levels for obstruction of justice

if



                                           4
     [T]he defendant willfully obstructed or impeded, or
     attempted to obstruct or impede, the administration of
     justice    with   respect    to   the    investigation,
     prosecution, or sentencing of the instant offense of
     conviction, and . . . the obstructive conduct related
     to (i) the defendant’s offense of conviction[.]

USSG § 3C1.1.          The application notes for § 3C1.1 specifically

include the commission of perjury by defendant.                             USSG § 3C1.1

cmt. n.4(b).         For purposes of § 3C1.1, the Supreme Court has

defined     perjury        in   the    following            manner:         “[a]    witness

testifying under oath or affirmation [commits perjury] if she

gives    false      testimony    concerning        a    material       matter      with    the

willful   intent      to    provide    false    testimony,            rather    than      as   a

result    of     confusion,      mistake,       or     faulty       memory.”           United

States v. Dunnigan, 507 U.S. 87, 94 (1993).                         Where “a defendant

objects to a sentence enhancement resulting from h[is] trial

testimony, a district court must review the evidence and make

independent findings necessary to establish a willful impediment

to or obstruction of justice, or an attempt to do the same,

under the perjury definition we have set out.”                                 Id. at 95.

After reviewing the record, we hold that the district court’s

enhancement for obstruction of justice was not in error.

            We have reviewed the issues raised in Horton’s pro se

supplemental         brief      and     find         them      to      be      unavailing.

Additionally, in accordance with Anders, we have reviewed the

remainder      of    the   record     and   find       no    meritorious       issues      for


                                            5
appeal.      Accordingly, we affirm the judgment of the district

court,    deny    Horton’s    counsel’s      motion   to   withdraw,    and    deny

Horton’s motions to place this case in abeyance and to amend his

supplemental brief.          We require that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

United States for further review.             If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on the client.                  We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in   the   materials    before   the     court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         6